



Exhibit 10.2


AMENDMENT TO EMPLOYMENT AGREEMENT


This Amendment to Employment Agreement (this “Amendment”) is entered into as of
April 20, 2018 by and between Novelion Services USA, Inc., a Delaware
corporation (the “Company”), and Dr. Murray Willis Stewart (the “Executive”).
WHEREAS, Executive and Company are parties to an Employment Agreement, dated as
of November 27, 2017 (the “Employment Agreement”); and
WHEREAS, Executive and Company have agreed to amend certain provisions of the
Employment Agreement.
NOW, THEREFORE, in consideration of the mutual promises set forth herein,
Company and Executive hereby agree as follows:


 
1.
Section 1(f) is hereby deleted in its entirety and replaced with the following:
“Relocation Transition Allowance. From the Commencement Date until April 20,
2018, the Executive will receive a relocation transition allowance to cover the
following expenses: (a) temporary housing, not to exceed $4,500 per month; (b)
weekly commuting costs to include airfare/train fare not to exceed $1,000 per
round trip, and taxi/car services to and from the airport/train station, all of
which must comply with the Company’s T&E policy (collectively with (a), the
“Relocation Transition Allowance”); and (c) a “gross-up” payment in the amount
necessary to offset the tax liability associated with the Relocation Transition
Allowance outlined in (a) and (b), and effective April 20, 2018, the Executive
will receive, in lieu of the Relocation Transition Allowance and “gross-up”
payment, an allowance of up to $20,000 (the “Amended Relocation Transition
Allowance”) to cover expenses incurred for relocating to the Cambridge,
Massachusetts area; provided, that (x) the Executive must submit expense reports
with supporting documentation in such form and containing such information as
the Company may request to be reimbursed for all Relocation Transition Allowance
and Amended Relocation Transition Allowance expenses, and (y) if, prior to the
12-month anniversary of the Commencement Date, the Executive’s employment
terminates other than without Cause or for Good Reason, the Executive will be
required to repay the amounts paid to the Executive under the Relocation
Transition Allowance and the Amended Relocation Transition Allowance.
 
2.
Other Provisions. The Employment Agreement, as modified by this Amendment, shall
remain in full force and effect. This Amendment may be executed in two or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument. The execution of this
Amendment may be by actual or facsimile signature.



[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed this Amendment to Employment
Agreement as a sealed instrument as of the date first above written.
 
 
 
 
NOVELION SERVICES USA, INC.
 
EXECUTIVE
/s/ Linda Buono
 
/s/ Murray Stewart
By: Linda Buono
 
By: Dr. Murray Willis Stewart
Title: SVP, Human Resources   
 
Title: Executive Vice President, Research & Development   








